Brady, Judge, dissenting.
I still adhere to the opinion expressed by me on the decision of the demurrer in this action, (12 How. 58,) that the answer sets up facts which are admitted to be true, and which constitute a defence to this action. 1 also adhere to the opinion, that this case is a much stronger one for the application of the doctrine of constructive eviction than Cohen agt. Dupont, (1 Sand. 260,) stated in the opinion referred to.
My understanding of Judge Daly’s opinion is, that the defendant not having abandoned the premises during the quarter, *128he was not evicted constructively or otherwise, and is not discharged. In answer to that view I state that, by the lease, the defendant was entitled to a renewal of his term, which he abandoned because of the acts set up in the answer, and that if there was no abandonment during the quarter for which the rent is alleged to have accrued, there was an abandonment of the premises for the further term, to which the defendant was entitled.
I am not aware that any case has yet arisen in the courts deciding the question directly, as to when and under what circumstances the defendant must abandon the premises to make an eviction perfect, although I think that in this case, as I have already stated, there was, in fact, an abandonment of the premises. I understand a tenant to abandon premises if he leave them before his term expires, or his right to possession ceases, without reference to the precise time when that abandonment takes place.
I also understand the abandonment to be perfect when a tenlant, having a right to a further term, leaves the premises, upon the expiration of the original term, and that the rent accruing cotemporaneous with such abandonment does not change t"he relative rights and obligations of landlord and tenant as they existed immediately prior thereto. The law does not regard the fractions of a day. It seems to be conceded, that if the premises are abandoned before the rent becomes due, the eviction would be accomplished without reference to the part or portion which had expired or the period for which the rent is claimed.
In the case of Jackson agt. Eddy and others, cited by Judge Daly, the landlord tried to prevent further injury to his tenant, from the causes complained of, and did so temporarily. In this case the landlord neither did nor attempted to do anything, although often requested, but wantonly, maliciously and negligently permitted the continuance down to the first of May, when the rent became due, of the injurious acts complained of. It presents, therefore, a very different state of facts on the merits. The case referred to is not in point on the question here con*129sidered, in my judgment; although it shows an eviction to have ; resulted from acts of the landlord that were neither wanton nor malicious, and. although he essayed to obviate their injurious consequences. Here, however, the plaintiff acted wantonly and maliciously. He knew of the disturbance complained of, and made no effort to remove or prevent it. On the contrary, he wantonly permitted it to continue, and acknowledges not only that he did so, but that the defendant, his tenant, in consequence thereof, was compelled to abandon the premises and lose the benefit of his renewal. The defendant did not abandon the premises during the quarter, but he did during the continuance ot the disturbance, which had not ceased, but was still kept up, down to the time of such abandonment, wantonly and maliciously, and hence the conclusion in my opinion at special term, that the rent, in cases like the present, is suspended only during the continuance of the acts complained of, unless the tenant abandoned the premises whilst they continue, and before the rent accrues, in which case they become a bar. It follows from this, that if the disturbance cease before the rent becomes due, and while the tenant is still in occupation, the rent may be recovered ; and with equal propriety, that if the disturbance continue during the whole period of a part of the term during which rent accrues, and down to the time the rent becomes due by the agreement, the rent cannot be recovered, inasmuch as his right to abandon continues down to the very moment he does so, and more especially, as in this case, where he abandons the premises and a term thereof.
For these reasons, I think the judgment at special term should be affirmed.
Note.—If it is settled that there may be a constructive eviction in any case, it would appear that in such case the tenant can retain the possession of the premises, and avail himself of his defence—the suspension of rent—during the term, or the existence of the injurious acts. Because a constructive eviction is an eviction in law, and not in fact. An actual eviction, or an eviction in fact, is conceded to mean (as applied to these cases) an ouster—a putting out of possession ; and consequently a constructive eviction means a constructive ouster— a constructive putting out of possession—-just the opposite of the other,—in law, interpreted to be out of possession; in fact, retaining possession.
*130And this appears to he the view taken of it by Senator Spencer in Dyett agt. Pendleton, (8 Cow. 727,) when speaking of an eviction, as to part of the premises, exonerating the tenant from the payment of the. rent of the whole, although holding possession of the other part. He says, “ If physical eviction be not necessary, in the one case, to discharge the rent of the part retained, why should it be essential, in the other, to discharge the rent of the whole ? If I have not deceived myself, the distinction referred to settles and recognizes the principle for which the plaintiff in error contends, that there may be a constructive eviction produced by the acts of the landlord.”
The court, in the prevailing opinion in this case, remarking upon the above decision in Dyett agt. Pendleton, says, “ The court of errors, in establishing this doctrine of constructive eviction, made no change in the law. They overturned no principle or rule established by previous decisions, but merely extended the application of an acknowledged principle in a case, which justified the extent to which they carried it.”
This would seem to concede that a constructive eviction may he applied to part of the premises, where there is an eviction as to the other part, and it seems no matter how small a part, as in Briggs agt. Hall, (4 Leigh, 485.) And unless the reasons for the rule applicable to evictions of part, as stated by the court in the prevailing opinion, prevents the rule from being applied to the whole, it would appear that a constructive eviction as to the whole premises is warranted. Such reasons, given in the earlier cases, were, it is said, that the rule was founded upon the policy of the feudal law, by which the landlord was bound to protect and defend his tenant; now, a fortiori, is the landlord bound not to obstruct or injure the tenant’s beneficial enjoyment of the premises, which appears now to be the reasons for the rule. (1 Kern. 216.) If a constructive eviction be established as to a part of the premises, it is not perceived why the reasons for it may not he applicable to the whole, where the injurious acts of the landlord apply to the whole.
Perhaps the tenant would state the difference in this way:—The law has given me a good defence to the payment of my landlord’s rent, where he obstructs or injures a part of my premises: that is, if the injuries amount to what lawyers call a constructive eviction, which leaves me in actual possession; but if these injuries, which amount to a constructive eviction, apply to the whole premises, I have no such defence, unless I move out.—[Reporter.]